EXHIBIT 10.12
 
Maximum Amount Mortgage Contract


Mortgagor: Hubei Minkang Pharmaceutical Co., Ltd
Business License No./ID Card No.:
Legal Representative /Responsible Person: Koh Sock Hua
Address: No. 50, Xiba Road, Yichang City
Telephone: 07176272393  Fax: 07176272162


Mortgagee: Hubei Bank Co., Ltd Yichang Branch
Legal Representative /Responsible Person: Huang Xing
Address: No.109, Zhenzhu Road, Yichang
Telephone: 0717 6268687 Fax: 07176268574


In order to guarantee the performance of the debt under the master contract as
described in article I of this contract, the mortgagor has voluntarily offered
the legal disposing rights for the property listed in the attached “List of
Mortgage” to establish the maximum amount mortgage for the creditor’s right of
the mortgagee and both parties have agreed to enter into this contract based on
the principle of equal consultations. Unless otherwise regulated in this
contract, the terms or words in this contract shall be explained according to
the master contract. (The provisions with □ are option terms. Please check “v”
in the box for the applicable causes and check “X” for the terms that are not
applicable).
 
Article I. Master Contract
 
The master contract for this contract is:
 

V   The “Credit Granting Agreement” with the No. of 2013 granting Yichang
Branch0107 No.0001 and the amendments and supplement to the agreement between
the Mortgagee and the debtor Hubei Minkang Pharmaceutical Co., Ltd.     X   The
contracts of borrowings, trade financing, letter of guarantee, capital business
or any other credit granting business (hereinafter short for “Single-transaction
Contract”) and the amendments or supplements between the mortgagee and the
debtor                  from                    to                    .    

 
 
1

--------------------------------------------------------------------------------

 
 
Article II. Principal Creditor’s Right and the Occurrence Period
 
Unless otherwise defined according to law separately or agreed by both parties,
the actual creditor’s rights under the master contract arising during the below
listed period (hereinafter short for “settlement period”. In case of the
maturity of the contract, the period shall be defined according to the range of
the creditor’s right of the maximum amount guarantee) and the creditor’s rights
occurred between the debtor and the mortgagee before the effectiveness of this
contract shall be the principal creditor’s rights of this contract:
 

V   From the effective date of the “Credit Granting Agreement” as specified in
article I of this contract until the maturity of the using period of the credit
granted of the agreement and its amendments.       X   The period is from  to as
specified in article I of this contract.

 
Article III. The Maximum Amount Range for the Creditor’s Rights under Guarantee
 
1. The maximum balance of the principal for the creditor’s right under this
contract is:
 
Currency: RMB
(In Capital) RMB TEN MILLION YUAN IN TOTAL
(In numbers) 10000000 Yuan
 
2. For the creditor’s rights belong to the principal creditors rights under
guarantee of this contract before the maturity the occurrence period of the
principal creditor’s rights as defined in article II of this contract, the
interest (including the legal interest, agreed interest, compound interest and
penalty interest) arising from the principle creditor’s rights, penalty for
breach of contract, loss indemnity, expense for the realization of creditor’s
right (including but not limited to the disposal expense, tax, litigation
expense, attorney fee, notarization fee, travel expense, auction expense,
authentication expense, conservation expense and etc), the loss suffered by the
mortgagee due to the breach of contract of the debtor and other expenses
payables shall also belong to the creditor’s rights guaranteed under this
contract. The specific amount for such expenses shall be defined during the
recourse of such expense.
 
 
2

--------------------------------------------------------------------------------

 
 
3. For the credit granting business provided by the mortgagee to the debtor like
the acceptance of the commercial bill, opening of letter of credit (include the
back to back letter of credit. The below term shall have the same meaning), bank
guarantee, guarantee letter for receiving goods and etc during the settlement
period, even the advance of the mortgagee has not occurred, the mortgagor shall
also use the collateral to provide the guarantee responsibility within the
maximum amount range of the creditor’s right if such advance has actually
occurred after the maturity of the settlement period. In case the mortgagee have
exercise the recourse rights in advance according to the regulations of this
contract before the maturity of the settlement period, the mortgagor shall also
use the collateral to provide the guarantee responsibility under the maximum
amount range of the creditor’s right defined in this mortgage contract.
 
Article IV. Range of the Subject Matter for Mortgage Right
 
Collateral, accessory of the collateral (in regardless it exists before or after
the mortgage), fruits generated after the collateral has been detained by the
People’s Court during the exercising of the mortgage right, accession (effect of
the mortgage rights, adhesion, mixture and processed products, include the
compensation fund and co-ownership share), accessory right, subrogation object
(like security deposit, loss indemnity fund and compensation fund).
 
Article V. Collateral
 
Please refer to the “List of Collateral” for the detailed information about the
collateral.
 
In case the collateral has been destroyed, lost or acquired during the mortgage
period, the mortgagee shall have priority right for getting the insurance
benefits, loss indemnity funds, compensation funds and etc. In such cases, the
mortgagee shall have the rights to receive such insurance benefits, loss
indemnity funds, compensation funds and etc even if the performance period for
the creditor’s right has not matured.
 
In case the collateral is a house, the mortgagor shall notify the mortgagee in
time once get the information that the collateral will be demolished. If the
house will be demolished during the mortgage period with the compensation method
of using exchanging of property, the mortgagor shall negotiate with the debtor
and mortgagee about the repayment of the principal debt according to the
requirement of the mortgagee or use the houses exchanged or other collateral to
re-arrange the mortgage and sign new mortgage contract according to the
requirement of the mortgagee. During the period after the original collateral
has been destroyed but the new mortgage registration has not been completed, the
mortgagor shall engage another guarantor with the guarantee qualification to
provide guarantee according to the requirement of the mortgagee. In case the
house demolished will be compensated with compensation funds, the mortgagee
shall have the priority right to get such compensation or the mortgagee could
ask the mortgagor to use the removal compensation as the guarantee assets
through the methods like establishment of special security deposit account, bank
deposit account and etc. In such case, the parties shall sign a new Pledge
Agreement of Security Deposit or Pledge Agreement of Bank Deposit.
 
 
3

--------------------------------------------------------------------------------

 
 
Article VI. Registration of the Mortgage
 
In case mortgage need to be registered according to laws and agreement of both
parties, the mortgagor shall start going through the formalities for the
mortgage registration within 15 days after the signature of this contract. The
mortgagee shall provide necessary assistance in the formalities of the
registration. In case the registration information has experienced any changes
necessary to update the registration, the mortgagor shall go through the
necessary change registration to the competent registration authority within 15
days upon the changes of such information and the mortgagee shall provide all
necessary assistance in such registration changes.
 
Article VII. Possession and Preservation of the Collateral
 
The mortgagor shall be liable for the possession and preservation of the
collateral. However, all the right certificates of the collateral shall be
preserved by the mortgagee. The mortgagor has agreed to accept the checking for
the collateral of the mortgagee or the agencies or individual entrusted by the
mortgagee and provide necessary assistance for such checking.
 
The mortgagor shall carefully preserve the collateral and take effective
measures to maintain the collateral at sound status. The mortgagor shall take
all effective measures o ensure the safety and integrity of the collateral. In
case the collateral needs any repair, the mortgagor shall conduct such repair in
time and shall be in charge of all the expenses arising from such repair.
 
Without the written consent of the mortgagee, the mortgagor shall not wholly or
partially transfer, rent, borrow, invest with real material, reconstruct,
rebuild or use any other methods to dispose the collateral wholly or partially.
In case the mortgagee has agreed such disposal of the collateral, the funds
received from such disposal shall be first used for the repayment of the debt in
advance or deposited such fund into the account of third party designated by the
mortgagee for deposit.
 
 
4

--------------------------------------------------------------------------------

 
 
Article VIII. Treatment for the Value Reduction of the Collateral
 
In case the mortgagor has conducted any behaviors that may result in the value
reduction of the collateral before the principal creditor’s right under this
contract has been fully compensated, the mortgagee shall have the right to
require the mortgagor to stop its behavior immediately. In case the value of the
collateral has reduced, the mortgagee shall be entitled with the right to
require the mortgagor to recover the value of the collateral or ask the
mortgagor to provide extra collateral with equivalent value of the reduced value
of the original collateral as the extra collateral recognized by the mortgagee.
If he mortgagor has not recovered the value of the collateral and refused to
provide extra guarantee, the mortgagee shall have the right to require the
debtor to repay the debt in advance. In case the debtor has failed in repaying
the debt, the mortgagee shall have the right to exercise the mortgage right and
take other relative measures.
 
In case the collateral has lost or value depreciation due to the natural
disasters, accidents, infringement acts or any other reasons, the mortgagor
shall take all measures to avoid the increasing of the loss and notify the
status to the mortgagee immediately in written.
 
Article IX. Fruits
 
In case the debtor has not honored the matured debt or any situations for
realization of the mortgage right agreed in this contract occurred, which has
resulted in the legal detention of the collateral by the people’s court, the
mortgagee shall have the rights to get the natural fruits and legal fruits of
the collateral commencing from the detention of the collateral. However, the
mortgagee shall not have the rights to get such fruits in case it has not
notified the obligor of the legal fruits according to the law.
 
The fruits regulated in the previous clause shall be first used for the payment
of the expense arising from the collection of the fruits.
 
 
5

--------------------------------------------------------------------------------

 
 
Article X. Insurance of the Collateral
 
The mortgagor shall buy insurance for the collateral to the insurance company
with the insurance type and insurance period agreed by both parties through
negotiations. The insured amount shall be no less than the evaluation value of
the collateral. The content of the insurance policy shall meet the requirement
of the mortgagee and shall not have any restrictive conditions that will damage
the rights of the mortgagee. The expiry date of the insurance shall be at least
6 months after the maturity of the loan. The mortgagee is the first beneficiary
for the insurance benefit.
 
Before the principal creditor’s right under this contract has been fully paid
up, the mortgagor shall not suspend, terminate, amend or change any insurance
policy with any reasons. Moreover, the mortgagor shall take all necessary
measures to ensure the continuous effectiveness of the insurance policy. In case
the mortgagor has not bought the insurance or breached the forgoing regulations,
the mortgagee shall be entitled with the rights to buy the insurance or continue
to buy insurance for the collateral. In such cases, the mortgagor shall be
liable for all the insurance expenses. All the losses suffered by the mortgagee
shall be added into the balance of the creditor’s right.
 
Within 7 days upon the signature of this contract, the mortgagor shall provide
the original copy of the insurance policy for the collateral and transfer the
insurance benefit application rights for the insurance accidents to the
mortgagee. The mortgagee shall preserve the original copy for the insurance
policy before the creditor’s rights under this contract has been fully paid up.
 
Article XI. Liability to Guarantee
 
If the debtor has not honor the payment according to the contract on any normal
repayment date or any advanced repayment date, the mortgagee shall have the
right to exercise the mortgage right specified in this contract and get the
priority rights for compensation for the collateral within the maximum amount
range specified in article III of this contract. After the maturity or advanced
maturity of the settlement period specified in this contract or the situations
within the range for the maximum amount of creditor’s right regulated in laws
and regulations occurred, the maximum creditor’s right shall be determined and
the liability to guarantee of the mortgagor will occur.
 
 
6

--------------------------------------------------------------------------------

 
 
The repayment date mentioned in the previous clause refers to the repayment date
of the principal of the loan and the repayment date of the interest specified in
the master contract and the date that the debtor shall pay any amount to the
mortgagee. The advanced repayment date mentioned in the previous clause refers
to the advanced repayment date proposed by the debtor and approved by the
mortgagee or any other date for the collection of the principal, interest and
/or any other funds the mortgagee has required the debtor to repay in advance
according to the terms and conditions of contract or agreement.
 
Article XII. The exercising Method and Period of the Mortgage Right
 
After the occurrence of the liability to guarantee, the mortgagee shall have the
right to exercise the mortgage right to get compensation for all or part of the
principal creditor’s rights that have matured according to the related
provisions about normal mortgage in the relative laws and regulations.
 
For each principal creditor’s right, the mortgagee shall exercise the mortgage
right within the time limit of the action. In case the creditor’s right is paid
in installment, the mortgagee shall exercise the mortgage rights before the time
limit of the action for the last installment of the creditor’s rights.
 
In case the debtor has delayed any repayment before the maturity of the
settlement period, the mortgagee shall have the right to determine all the debts
are matured in advance. If the repayment due time after the performance period
or extension period of the debt under the master contract is later than the
maturity of the settlement period, the mortgagee shall have the right to declare
all the debts have matured in advanced upon the maturity of the settlement
period.
 
In case the debtor has not paid any guaranteed debt within the due time or not
paid the debts declared due in advance within due time, the mortgage shall be
entitled with the rights to declare the advanced maturity of the settlement and
exercise the mortgage right.
 
Article XIII. Realization of the Mortgage Right
 
After the maturity or advanced maturity of the settlement period specified in
this contract or the situations within the range for the maximum amount of
creditor’s right regulated in laws and regulations occurred, the maximum
creditor’s right shall be determined and the liability to guarantee of the
mortgagor will occur. In such cases, the mortgagee shall have the right to come
to an agreement with the mortgagor to use the payment from the discount, auction
or selling of the collateral to repay the principal creditor’s right in first
priority. In case both parties could not come to any agreement, the mortgagee
shall have the right to require the People’s Court to sell the collateral by
auction according to the relative laws and regulations.
 
 
7

--------------------------------------------------------------------------------

 
 
The amount get from the disposal of the collateral shall be first used to pay
the disposal expense of the collateral and the expenses that the mortgagor shall
pay to the mortgagee. Then the balance will be used to pay for the principal
creditor’s right.
 
The existence of any other guarantee or warranty under the other contracts for
the principal debt will not influence any rights or exercising of any rights of
the mortgagee under this contract. The mortgagee shall have the right to
determine the exercising sequence of various guarantee rights. The mortgagor
shall undertake the liability to guarantee according to the terms and conditions
of this contract and shall not defense against the creditor with the reasons of
the existence of any other guarantee or put forward any objections for the
exercising sequence determined by the mortgagee.
 
The mortgagee shall have the first priority in the compensation of the mortgage.
The mortgagee could directly exercise the mortgage rights under this contract
before exercising any other guarantee rights to the debtor (if have). The
mortgagor agreed that the mortgagee has not exercised or not exercised any
rights under any other loan documents shall not be deemed as the mortgagee has
waived the exercising of such rights regardless of the reasons for the failure
or delay in the exercising of such rights. Moreover, such failure or delay in
the exercising of the rights shall not affect the exercising of the rights under
this contract. The above mentioned rights shall include but not limited to the
creditor’s right, real right for security, default relief rights and etc.
 
Article XIX. The relationship between this contract and the master contract
 
The rights and benefits of the mortgagee under this contract shall not be
affected from any tolerance, any agreement for delay payment or any amendments,
changes or replacement of the master contract between the mortgagee and the
debtor. In case of such situations, it shall be deemed that the mortgagor has
agreed with the amendments, changes or replacement, agreed to waive the rights
to defense and agreed the liability to guarantee will not be affected due to
such changes, amendments or replacement. In case the master contract is about
the business like opening of letter of credit, bank guarantee or standby letter
of credit, any changes or amendment to the letter of credit, bank guarantee or
standby letter of credit made between the creditor and debtor under the master
contract are not necessary to get the prior agreement of the mortgagor, nor
shall notify the mortgagor separately. In such cases, it shall be deemed that
the mortgagor has agreed with the amendments, agreed to waive the rights to
defense and agreed that the liability to guarantee will not be affected due to
such amendments
 
 
8

--------------------------------------------------------------------------------

 
 
In case the mortgagee has provided the trading financing or other follow-up
financing service after it has opened the letter of credit for the debtor/person
to be guaranteed, the mortgagee does not need the consent of the mortgagor and
the mortgagor shall undertake the continuous and uninterruptable liability to
guarantee. The mortgagor shall go through the trading financing registration in
time according to the requirements of the mortgagee after the signature of the
import documentary credit agreement or any other financing agreements.
 
Both parties could change the maximum amount of the creditor’s right in written
based on mutual agreement through friendly negotiation.
 
In case the collateral under this contract has any other mortgagee, the above
changes shall not have any negative impact to the interest of such mortgagee
without the prior consent of such guarantee.
 
In case the master contrac has been legally declared invalid, the mortgagor
shall assume the liability to guarantee arising from the invalid of the master
contract.
 
Article XV. Representation and Commitment
 
The mortgagor hereby makes below representations:
 
1. The mortgagor has duly registered and valid existing under the approval of
the industry and commerce administration authorities or other competent
authorities. The borrower shall have the required capacity for civil rights and
behavior competence in signing and performing the contract. Moreover, the
mortgagor has the legal ownership and disposal right to the collateral.
 
 
9

--------------------------------------------------------------------------------

 
 
2. The mortgagor represented that there is no other co-owner of the collateral,
or all the co-owners have recognized the above mortgage (provide document in
written for the filing of the mortgagee, the content of the document shall
include all the co-owners have understood the content of the mortgage and agreed
to use the co-owning property as the mortgage), or all the co-owners have signed
at the sealing place of the mortgagor in the signing page of the contract.
 
3. The mortgagor’s signature of this contract shall demonstrate that: the
mortgagor has fully understood the content of the master contract; the signing
and performing of the contract is the expression of its true meaning; and
signing and performing of the contract have get all the necessary authorizations
according to the articles of association or other regulations of the mortgagor.
 
In case the mortgagor is a third party which is a company, the mortgagor’s
implementation of the guarantee shall passed the resolution of the board of
directors or board of shareholders according to the articles of association of
the company; in case the articles of association have any amount limit for
mortgage, the guarantee amount under this contract shall not exceed such limit.
 
The signing and performing of this contract shall not breach any contract,
agreement or other legal document with bonding force to the mortgagor. The
Mortgagor has acquired all the necessary approval, permit or registration.
 
4. The mortgagor represents that all the documents, materials, reports,
certificates and etc are accurate, complete and effective.
 
5. The mortgagor has not hidden any security interest of the collateral existed
on the collateral on the signing date of this contract.
 
6. In case of any new security interest on the collateral, the collateral has
been detained or the collateral has involved with any significant litigation or
arbitration, he mortgagor represents that it will notify the mortgagee in time
in written.
 
7. In case the collateral is construction in progress, the mortgagor represents
that there is no any preferential compensation rights of any third party. In
case any preferential compensation right did exist, the mortgagor shall commit
that the third party has waived the preferential compensation right and submit
the written statement to the mortgagee for filing. During the property right
registration after the completion of the construction in progress, the mortgagor
shall also complete the registration formalities of the mortgage.
 
 
10

--------------------------------------------------------------------------------

 
 
8. The mortgagor represents that it has not hidden any delayed tax, construction
payment or rental status of the collateral.
 
9. In case the mortgagee has waived the rights for the mortgage or pledge with
the own assets of the debtor, or waived the mortgage priority defined with the
own assets of the debtor or change the mortgage rights defined by the debtor’s
own assets, the mortgagor shall not have the rights to ask the mortgagee to
exempt its liability to guarantee within the range of the preferential
compensation rights waived above and the mortgagor shall still be liable for the
liability to guarantee within the range regulated by the contract and endow the
preferential rights for compensation to the mortgagee.
 
10. The mortgage shall not exist the situations that may affect the excising the
mortgage right of the mortgagee. In case the mortgage right has not become
effective due to the reasons beyond the reasons of the mortgagor, the mortgagor
shall become guarantor (or several guarantors) of the debt and undertake the
joint guarantee liability for the performance of the contract if the mortgagor
is not the debtor himself. The guarantee period shall be effective until 2 years
after the maturity of the performance period of the principal debt. In case the
mortgagor is the debtor himself, the mortgagor shall provide another guarantee
acceptable to the creditor. If the guaranteed debt has been repaid but has been
regarded as invalid by the relative laws or regulations, this contract shall
still be effective and the mortgagor shall still be liable for the guarantee
liability.
 
11. In case there are two or more mortgagors or collaterals, various mortgagors
shall undertake the joint guarantee liability within the value range of their
respective collateral.
 
12. If the debtor has provided the mortgage, the mortgagee shall have the right
to exercise the mortgage rights for the collateral or exercise the rights on the
normal assets of the debtor in first sequence. The debtor and mortgagor
represent that they have fully acknowledged such rights of the mortgagee and
agree to waive the defense rights for the choice of the mortgagee.
 
 
11

--------------------------------------------------------------------------------

 
 
Article XVI. Contracting Fault
 
Upon the signature of the contract, it shall be deemed that the mortgagor has
the contracting fault if it has rejected to go through or delayed to go through
the mortgage registration or the contract could not be effective or the mortgage
right could not be effective due to any other reasons of the mortgagor. The
mortgagor shall be liable for the loss arising from the contracting fault of the
mortgagor suffered by the mortgagee.
 
Article XVII. Breach of Contract
 
It shall be deemed the borrower has breached the contract if the mortgagor has
any one of below events:
 
1. The mortgagor has violated the related regulations in this contract and
transfers, rents, lend, invest with the property, reconstruct, rebuild or use
any other method partially or wholly dispose the collateral.
 
2. The mortgagor has used any approaches to prevent the mortgagee from
exercising the mortgage rights or dispose the collateral not in accordance with
the regulations in this contract.
 
3. In case of the value depreciation of the collateral as defined in article VII
of this contract, the mortgagor has not take measures to recover the value of
the collateral, nor provide any other guarantee for the debt.
 
4. The representations made by the mortgagor are not true or the borrower has
violated the commitment it has put forward in the contract.
 
5. The mortgagor has violated the other rights and obligations of the parties to
the contract.
 
6. The mortgagor has terminated the operation or experienced dissolution,
cancellation or bankruptcy.
 
7. The borrower has breached any other contracts with any branches of Hubei Bank
Co., Ltd.
 
8. The mortgagor has conducted any other acts that have breached the contract.
 
In case the occurrence of the breach events as specified in the precious clause,
the mortgagee shall have the rights to take below measures separately or
jointly:
 
1. Require the mortgagor to correct their behaviors within the due time.
 
2. Reduce, suspend, cancel or terminate the credit granting wholly or partially
to the mortgagor.
 
 
12

--------------------------------------------------------------------------------

 
 
3. Wholly or partially suspend or terminate the acceptance of the business
applications like the withdrawal application under this contract and other
contracts between the mortgagor and the mortgagee.
 
4. Declare the principal and interest of the loan/trading financing amount to be
prepaid under this contract and other contracts between the mortgagor and the
mortgagee and the other account payables of the mortgagor are wholly or
partially matures immediately.
 
5. Terminate or cancel this contract and wholly or partially terminate or cancel
all the other contracts between the mortgagee and mortgagor. Moreover, the
lender shall have the right to require the borrower to be liable for the breach
of contract.
 
6. Require the mortgagor to indemnity for the loss the mortgagee suffered due to
the mortgagor’s breach of contract.
 
7. Exercise the mortgage right.
 
8. The other measures deemed necessary and possible by the mortgagee.
 
Article XVIII. Reservation of Rights
 
In case one party has not excised the rights under the contract partially or
wholly or has not required the other party to perform or undertake all or part
of the obligations or responsibilities under the contract, such actions shall
not been deemed as the party has waived the rights, nor shall be deemed as the
exemptions for the other party in performing such obligations or
responsibilities.
 
The tolerance of one party and the deferred or delayed in exercising in any
rights under the contract shall not affect any rights endowed to the party by
the contract and other laws and regulations and shall not be deemed the party
has waived such rights.
 
Article XIX. Change, Amendment and Termination of the Contract
 
Both parties could change or amend this contract in written by mutual agreement.
Any changes or amendments to the contract made by such method shall be
constituent parts of the contract.
 
Unless otherwise required by the laws and regulation or agreed by both parties,
the contract shall not be terminated before all the rights and obligations under
the contract have been fully performed.
 
 
13

--------------------------------------------------------------------------------

 
 
Unless otherwise required by the laws and regulation or agreed by both parties,
the invalid of any clauses of this contract shall not influence the legal effect
of other clauses of the contract.
 
Article XX: Applicable Law and Settlement of Disputes
 
The laws of the People’s Republic of China shall apply to this contract.
 
All the disputes arising from the performing of this contract shall be settled
by both parties through friendly negotiation. In case both parties could not
come to an agreement about the disputes through friendly negotiation, either
party could submit the disputes to the People’s Court where the mortgagee
located for judgment.
 
During the dispute settlement period, both parties shall continue to perform all
the clauses of the contract that have not been affected by the issue in dispute.
 
Article XXI. Appendix
 
Both parties have agreed the below appendix and other appendixes agreed by both
parties shall be the indivisible parts of this contract and shall have the same
legal effect with this contract.
 
1. List of Collateral
 
2.      /      .
 
Article XXII. Miscellaneous
 
1. Without the written consent of the mortgagee, the mortgagor shall not
transfer any rights or obligations to any third party.
 
2. In case the mortgagee needs to entrust any other branches of the Hubei Bank
Co., Ltd to exercise or perform any rights and obligations under the contract
due to the business requirement, the borrower has expressed acceptance of such
arrangement. Moreover, such branch of Hubei Bank Co., Ltd shall have the right
to bring a legal action against the borrower to the court for the disputes under
this contract.
 
3. Without any prejudice to the regulations in the other articles of this
contract, the contract shall have the binding force to the legal inheritors or
assignees of each party.
 
4. Unless otherwise agreed, the address stated in the contract by each party
shall be taken as the communication address of corresponding party. Both parties
have promised that they will notify the other party in written in case there is
any change in the communication address.
 
 
14

--------------------------------------------------------------------------------

 
 
5. The title and transaction name of the contract is just for convenience and
reference, which shall not used for the explanation of the content of the
contract or the rights and obligations of both parties.
 
6.                                                .
 
Article XXIII: Effectiveness of the Contract and Establishment of the Mortgage
Rights
 
The contract shall be effective upon the signatures or signature seals of the
legal representative, responsible person or authorized representative and
official seals or contract seals (signatures shall be necessary in case one
party of the contract is natural person) of both parties.
 
This contract shall be made in quadruplicate and each copy shall have the same
legal effect. Each party of the contract shall keep two copies of the contract.
 
All the terms and conditions in this contract are made based on the thoroughly
discussions of various parties of the contract. The bank has already required
the other related parties to the contract to pay special attention to the
articles about the exemption or restriction of the liability of the bank, some
rights solely owned by the Bank and the articles that will increase the
responsibilities or restrict the rights of other related parties of the
contract. The related parties to the contract shall comprehensively and
accurately understand the meaning of such articles. The bank has made all the
necessary explanations for the above articles according to the requirements of
the related parties of the contract. The various parties signing the contract
have reached unanimous understanding about the terms and conditions of the
contract.


 
15

--------------------------------------------------------------------------------

 
 
Mortgagor:
Legal Representative (or authorized representative):
Co-owner (if have):
January 7, 2013
 
Mortgagee
Legal Representative (or authorized representative):
January 7, 2013
Appendix


 
16

--------------------------------------------------------------------------------

 
 
List of Collateral


Name of the Collateral
Quantity
Evaluated Value
Ownership/belonging of the user right (property right No.)
Location
Registration Authorities
Buildings for solid preparations
1 Building
10.2778 Million Yuan
Yinchang Property Ownership Certificate Xiling
District No.0244289
Yichang Stated Land (2008) No. 010301185-37
No. 50, Xiba Road, Yichang City
Department of House Management of Yichang
Chinese Medicine Extraction Building
1 Building
9.8775 Million Yuan
Yinchang Property Ownership Certificate Xiling
District No.0244307
Yichang Stated Land (2008) No. 01030185-41
No. 50, Xiba Road, Yichang City
Department of House Management of Yichang
                       

 
Mortgagor: Hubei Minkang Pharmaceutical Co., Ltd
Legal Representative (or authorized representative):
Co-owner (if have):
January 7, 2013
 
Mortgagee: Hubei Bank Co., Ltd Yichang Branch
Legal Representative (or authorized representative):
January 7, 2013
 
 
 
 
17

--------------------------------------------------------------------------------